Citation Nr: 0800555	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-08 831	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for malaria.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to December 1945.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2004 rating decision of the Manila RO that found the 
appellant had not submitted new and material evidence, and 
declined to reopen a claim of service connection for malaria.  


FINDINGS OF FACT

1. An unappealed March 2002 rating decision denied service 
connection for malaria essentially because such disability 
was not shown.  

2. Evidence received since the March 2002 rating decision 
does not tend to show that the veteran has malaria; does not 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for malaria; and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for malaria may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the December 2004 
rating decision,.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2004 letter instructed him that new 
and material evidence was required to reopen the claim; 
explained what new and material evidence meant; outlined what 
evidence was needed to substantiate the claim; and 
specifically advised him that for evidence to be considered 
new and material, it would have to show a medical diagnosis 
of malaria.  This notice complied substantially with the 
notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised 
the veteran of his and VA's responsibilities in development 
of evidence to substantiate his claim, and told him to submit 
any pertinent evidence in his possession.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred during the process.   In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
October 2007 letter informed the veteran of disability rating 
and effective date criteria.  It is not alleged that notice 
in this case was less than adequate.

The veteran's service medical records (SMRs) were previously 
associated with his claims file; pertinent treatment records 
had been secured.  He has not identified any pertinent 
evidence that remains outstanding.  Notably, the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach unless a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A March 2002 rating decision denied the veteran's claim of 
service connection for malaria essentially because there was 
no medical evidence of a diagnosis of such disability.  See 
Analysis March 12, 2002 rating decision.  The veteran did not 
appeal this decision.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for malaria (as a tropical illness) may be 
presumed if it was manifested to a compensable degree within 
a year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Evidence of record in March 2002 consisted of SMRs, which 
included an April 1945 physical examination report that is 
silent for complaints, treatment, findings, or diagnosis of 
malaria, and a July 2001 private treatment record from the 
Veterans Memorial Medical Center (VMMC) showing that the 
veteran was treated for conjunctivitis and cataracts.

Evidence received since the March 2002 rating decision 
includes a November 2004 hematology report from the VMMC 
showing that the veteran tested negative for malaria.  A July 
2005 statement from a private physician, Dr. N.B.V., states 
that he examined the veteran "because of fever"; that the 
veteran had been "afflicted with malaria during operations 
here in"; and that the veteran was known to be a veteran of 
World War II.  January 2007 private treatment records from 
both the VMMC and the VFP-Outpatient Center reflect that the 
veteran was treated for cataracts.

The veteran has also submitted a December 2002 affidavit from 
S.R.D. and B.P.M., stating that they knew he had malaria in 
service because they were members of the medical team 
assigned to his unit.  A December 2005 affidavit from A.K.A. 
and B.L., who served with the veteran and knew him after 
service, states that members of their unit were "attacked 
with malaria during [their] operations at Pikit, Cotabato."  

In his January 2006 notice of disagreement, the veteran 
states he was not treated in service for malaria because 
"there were no doctors in the jungle."

The evidence received since March 2002 is new as it was not 
previously of record; however, it is not material as it does 
not show that the veteran has malaria.  To the contrary, the  
hematology report from the VMMC documents that he does not 
have malaria, and clearly is not probative of his claim.  His 
remaining treatment records from the VMMC and the VFP-
Outpatient Center report treatment for unrelated disability, 
i.e., cataracts.  The veteran's private physician, Dr. 
N.B.V., notes he treated the veteran for "fever" and that 
the veteran once had malaria, but does not provide a current 
diagnosis of malaria.  Lay statements from the veteran's 
former fellow servicemen attest that he had malaria in 
service, but do not show that he currently has such 
disability.  [Notably, even if the lay statements stated 
unequivocally that the veteran now has malaria, they would be 
insufficient to reopen the claim because laypersons are not 
competent to render medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).]  

None of the additional evidence received since the March 2002 
rating decision addresses the unestablished fact necessary to 
substantiate the claim of service connection for malaria that 
was previously found lacking, i.e., that the veteran has a 
medical diagnosis of such disability.  Hence, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim, and is not material.


ORDER

The appeal to reopen a claim of service connection for 
malaria is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


